Plaintiffs appeal from an order which denied a motion to punish the defendants for violating an oral decision restraining picketing in an action for an injunction. Order reversed, without costs, and matter remitted to Special Term for reconsideration. The apparent reason given by Special Term for denying the motion was that contempt proceedings do not lie for violation of an oral decision. Reliance for the denial was placed on Matter of People ex rel. Donnelly v. Miller (213 App. Div. 88). What was said in the opinion in that case as to the necessity for a written mandate was dicta. The opinion states no determination, oral or written, had been made at the time the act sought to be punished was committed. Prom an early date persons who heard or were apprised of oral decisions and violated their provisions have been held liable to contempt proceedings. (Bartholomay Brewery Co. v. O’Brien, 172 App. Div. 784, affd. 220 N. Y. 587; Miller v. Smerkias, 243 App. Div. 780; Matter of Belanoff v. Belanoff, 277 App. Div. 1056, 1057; People ex rel. Platt v. Rice, 144 N. Y. 249; Silverman v. Seneca Realty. Co., 154 Mise. 35.) Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ., concur.